471 S.E.2d 354 (1996)
343 N.C. 495
STATE of North Carolina
v.
William K. CHAPMAN.
No. 221A95.
Supreme Court of North Carolina.
June 13, 1996.
*356 Michael F. Easley, Attorney General by Wm. Dennis Worley, Associate Attorney General, for the State.
John Bryson and Stanley Hammer, High Point, for defendant-appellant.
WEBB, Justice.
The defendant's only argument on appeal is that his confession should have been suppressed. He says this is so for several reasons. He first contends, relying on County of Riverside v. McLaughlin, 500 U.S. 44, 111 S. Ct. 1661, 114 L. Ed. 2d 49 (1991), and Gerstein v. Pugh, 420 U.S. 103, 95 S. Ct. 854, 43 L. Ed. 2d 54 (1975), that there was an unreasonable delay in having a magistrate determine whether there was probable cause for the issuance of an arrest warrant. These two cases deal with the promptness required for a determination of probable cause by a neutral magistrate after a person has been arrested without a warrant. They make clear that this determination does not have to be made after an adversarial hearing with the defendant present.
In this case, the defendant was arrested at 9:30 a.m. by officers without a warrant. After his interrogation was complete at 12:30 p.m., a magistrate issued an arrest warrant for him based on probable cause. This satisfies the requirement of Riverside and Gerstein that a magistrate promptly determine probable cause. The defendant was then lawfully in custody and could be interrogated in regard to other crimes.
The defendant also contends that his confession was obtained in violation of Article I, Section 20 of the North Carolina Constitution. This section concerns the impropriety of general warrants and is inapplicable to this case. We find no constitutional violation requiring the suppression of the defendant's confession.
The defendant next contends that his right to be taken before a magistrate without unnecessary delay as required by N.C.G.S. § 15A-501(2) was violated. From the time the defendant was arrested at 9:30 a.m. until he was taken before a magistrate at 8:00 p.m., a large part of the time was spent interrogating the defendant. There were several crimes involved. The officers had the right to conduct these interrogations, and it did not cause an unnecessary delay for them to do so. See State v. Littlejohn, 340 N.C. 750, 459 S.E.2d 629 (1995).
The defendant also says the officers did not advise him of his right to communicate with friends in violation of N.C.G.S. § 15A-501(5). The superior court found and the State concedes that the defendant was not advised of this right. We faced this question in State v. Curmon, 295 N.C. 453, 245 S.E.2d 503 (1978). We said, "[I]n view of the findings that defendant was informed of his Miranda rights, waived these rights, and voluntarily submitted his statement to police, we do not see how defendant could have suffered prejudice had he actually been denied his statutory right to communicate with friends." Id. at 456-57, 245 S.E.2d at 505. We hold, based on the language of Curmon, that the defendant was not prejudiced by the failure to advise him of his right to communicate with his friends.
The defendant next contends the confession should have been suppressed because it was involuntary. "The standard for judging the admissibility of a defendant's confession is whether it was given voluntarily and understandingly. Voluntariness is to be determined from consideration of all circumstances surrounding the confession." State v. Schneider, 306 N.C. 351, 355, 293 S.E.2d 157, 160 (1982) (citation omitted).
*357 The defendant does not challenge the findings of fact of the superior court but does contend that considering the totality of the circumstances, it was error for the court to conclude the confession was voluntary. State v. Hicks, 333 N.C. 467, 428 S.E.2d 167 (1993). The defendant says that the atmosphere in which he made the confession was so coercive that it was not the product of his own free will. He says the unreasonable delay in bringing him before a magistrate, the placing of photographs of the deceased so that he had to look at the photographs in every direction he turned, and the deceit of the officers in telling him that his handwriting matched the handwriting on a note found next to the body and that his fingerprints were on the note compel a finding that the confession must be excluded.
We have held that there was not an unreasonable delay in taking the defendant before a magistrate. The fact that defendant saw a photograph of the deceased in every direction he turned does not indicate his free will was overborne. The photographs contained no threat or promise of reward to him which would invalidate the confession. State v. Rook, 304 N.C. 201, 283 S.E.2d 732 (1981), cert. denied, 455 U.S. 1038, 102 S. Ct. 1741, 72 L. Ed. 2d 155 (1982). We held in State v. Jackson, 308 N.C. 549, 304 S.E.2d 134 (1983), that the fact that an officer told the defendant that his fingerprints were found on the murder weapon and at other places in the victim's home, which statement was not true, did not require the court to suppress the confession. The deceit practiced by Det. McNeill did not require the court to find that the confession was not of the defendant's own free will, that it was the product of fear or hope of reward, or that the deceit was calculated to produce an untrue statement.
The trial court in this case specifically found that there were no promises, offers of reward, or inducements to the defendant to make a statement; that there were no threats or suggestions of violence to persuade or induce the defendant to make a statement; and that the defendant appeared coherent and not under the influence of drugs or alcohol. Careful review of the record reveals that these findings are supported by competent evidence and that the trial court properly concluded that the defendant's statements were voluntarily and freely made.
It was not error to deny the defendant's motion to suppress the confession.
NO ERROR.